USCA4 Appeal: 21-4665      Doc: 28         Filed: 09/26/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4665


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        TIMOTHY SCOTT HUFFMAN,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Frank D. Whitney, District Judge. (3:20-cr-00300-FDW-DSC-1)


        Submitted: September 22, 2022                               Decided: September 26, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Brian M. Aus, BRIAN AUS ATTORNEY AT LAW, Durham, North
        Carolina, for Appellant. Amy Elizabeth Ray, Assistant United States Attorney, OFFICE
        OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4665      Doc: 28         Filed: 09/26/2022      Pg: 2 of 3




        PER CURIAM:

               Timothy Scott Huffman pled guilty, pursuant to a written plea agreement, to

        receiving child pornography in violation of 18 U.S.C. § 2252A(a)(2). The district court

        sentenced Huffman to 168 months’ imprisonment. On appeal, Huffman’s attorney has

        filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), asserting that there are

        no meritorious grounds for appeal but questioning whether trial counsel provided

        ineffective assistance. Although advised of his right to file a pro se supplemental brief,

        Huffman has not done so. We affirm.

               Claims of ineffective assistance generally are not cognizable on direct appeal.

        United States v. Maynes, 880 F.3d 110, 113 n.1 (4th Cir. 2018). To allow for adequate

        development of the record, a defendant must bring his ineffective assistance claims, if at

        all, in a 28 U.S.C. § 2255 motion. See United States v. Baldovinos, 434 F.3d 233, 239 &

        n.4 (4th Cir. 2006). An exception exists, however, if “an attorney’s ineffectiveness

        conclusively appears on the face of the record.” United States v. Faulls, 821 F.3d 502, 507

        (4th Cir. 2016). Because no conclusive evidence of counsel’s ineffectiveness appears on

        the face of the record before us, we conclude that the “claim should be raised, if at all, in

        a 28 U.S.C. § 2255 motion.” Id. at 508. We therefore decline to address Huffman’s claim.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious issues for appeal.       Accordingly, we affirm the district court’s

        judgment. This court requires that counsel inform Huffman, in writing, of the right to

        petition the Supreme Court of the United States for further review. If Huffman requests

        that a petition be filed, but counsel believes that such a petition would be frivolous, then

                                                     2
USCA4 Appeal: 21-4665      Doc: 28        Filed: 09/26/2022     Pg: 3 of 3




        counsel may move in this court for leave to withdraw from representation. Counsel’s

        motion must state that a copy thereof was served on Huffman. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    3